Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No.: 2016-181568 [using machine English’s translation version] (hereinafter `568) in view of Takenouchi (Pub. No.: US 2015/0262881).
Re claim 1, `568 teaches a package substrate processing method for processing a package substrate having a division line (L, FIG. 1A, ¶ [0053]), a metal electrode being formed on said division line, said package substrate (W1, note that the package substrate is including a multiple circuitry and metal wiring form thereon, ¶ [0019]) processing method comprising: 
a cutting step of cutting said package substrate along said division line by using a cutting blade (21, FIG. 4A, [0019]); and 
a burr removing step of removing burrs produced from said metal electrode in said cutting step by spraying a fluid (water jetting, FIGS. 5A-5B, [0025]) to said package substrate (W1) along said division line after performing said cutting step, wherein during said burr removing step, the fluid is provided at a pressure of between 30 MPa and 35 MPa (“a water pressure of 20 to 60 MPa”, ¶ [0023]);
Re claim 2, in the combination, `568 teaches a package substrate processing method for processing a package substrate having a division line (L, FIG. 1A, ¶ [0053]), a metal electrode being formed on said division line, said package substrate (W1, note that the package substrate is including a multiple circuitry and metal wiring form thereon, ¶ [0019]) processing method comprising:
a tape (T, FIG. 2) attaching step of attaching an adhesive tape to said package substrate (W1) before performing said cutting step; and 
a holding step (clamp portion 30, [0018]) of holding said package substrate through said adhesive tape on a holding unit after performing said tape attaching step;
a cutting step of cutting said package substrate along said division line (L) by using a cutting blade (21, [0019]), and wherein said cutting step is performed after performing said holding step (bottom drawing of page 14); 
said cutting step being performed by fully cutting said package substrate attached to said adhesive tape along said division line to a depth where said cutting blade reaches said adhesive tape (at a depth D2, [0044]), in a condition where said package substrate is held through said adhesive tape on said holding unit; and
a burr removing step of removing burrs [0023] produced from said electrode in said cutting step by spraying a fluid (water) to said package substrate along said division line (L) after performing said cutting step;
said burr removing step being performed by spraying said fluid (water injection, [0049]) in a condition where said adhesive tape is attached to said package substrate.
Re claim 3, in the combination, `568 teaches a package substrate processing method for processing a package substrate having a division line (L, FIG. 1A, ¶ [0053]), a metal electrode being formed on said division line, said package substrate (W1, note that the package substrate is including a multiple circuitry and metal wiring form thereon, ¶ [0019]) processing method comprising:
a holding step of holding said package substrate on a jig table (3, [0018]) having a groove corresponding to said division line; 
a cutting step of cutting said package substrate along said division line (L) by using a cutting blade (21, [0019]), said cutting step being performed by fully cutting said package substrate along said division line to the depth where said cutting blade reaches said groove of said jig table in a condition where said package substrate is held on said jig table [0019] wherein said cutting step is performed after performing said holding step (bottom drawing of page 14); and
a burr removing step of removing burrs [0023] produced from said electrode in said cutting step by spraying a fluid to said package substrate along said division line (L) after performing said cutting step, said burr removing step being performed by spraying said fluid [0020] to said package substrate held on said jig table.
In re claims 1, 2 and 3, `568 fails to teach wherein said cutting step includes rotating said cutting blade and passing said cutting blade through said metal electrode, and also wherein, during said cutting step, said rotating cutting blade passes completely through said package substrate, and said cutting step including a step of supplying a cutting liquid containing an organic acid and an oxidizing agent to a cutting area where said package substrate is to be cut by said cutting blade.
Takenouchi teaches wherein said cutting step includes rotating said cutting blade and passing said cutting blade through said metal electrode (“a plurality of electrodes (not shown) being formed in each of the device forming areas 28”and metal frame 24, FIG.2, ¶ [0019]), and also wherein, during said cutting step, said rotating cutting blade passes completely through said package substrate (“divide the QFN substrate 10 into CSPs”, [0022], note that CSP is a chip size package, [0004]), and said cutting step including a step of supplying a cutting liquid containing an organic acid and an oxidizing agent to a cutting area where said package substrate is to be cut by said cutting blade (FIG. 2, [0023]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of reducing the burrs as taught by Takenouchi, [0011]. 
Re claim 4, in the combination, Takenouchi teaches the package substrate according to claim 2, wherein said electrode comprises a metal electrode (“a plurality of electrodes (not shown) being formed in each of the device forming areas 28”and metal frame 24, FIG.2, ¶ [0019]), and further wherein said cutting step includes rotating said cutting blade and passing said cutting blade through said metal electrode (“divide the QFN substrate 10 into CSPs”, [0022], note that CSP is a chip size package, [0004]).
Re claim 5, in the combination, Takenouchi teaches the package substrate according to claim 3, wherein said electrode comprises a metal electrode, and further wherein said cutting step includes rotating said cutting blade and passing said cutting blade through said metal electrode (“a plurality of electrodes (not shown) being formed in each of the device forming areas 28”and metal frame 24, FIG.2).
Re claim 6, in the combination, Takenouchi teaches the package substrate according to Claim 2, wherein, during said burr removing step, the fluid is provided at a pressure of a value that is greater than 25 MPa and less than 40 MPa (“a water pressure of 20 to 60 MPa”, ¶ [0023]).
Re claim 7, in the combination, Takenouchi teaches the package substrate according to Claim 2, wherein, during said burr removing step, the fluid is provided at a pressure of between 30 MPa and 35 MPa (“a water pressure of 20 to 60 MPa”, ¶ [0023]).
Re claim 8, in the combination, Takenouchi teaches the package substrate according to Claim 3, wherein, during said burr removing step, the fluid is provided at a pressure of a value that is greater than 25 MPa and less than 40 MPa (“a water pressure of 20 to 60 MPa”, ¶ [0023]).
Re claim 9, in the combination, Takenouchi teaches the package substrate according to Claim 3, wherein, during said burr removing step, the fluid is provided at a pressure of between 30 MPa and 35 MPa (“a water pressure of 20 to 60 MPa”, ¶ [0023]).
Response to Arguments
Applicants’ arguments, filed 03/05/2021 with respect to claims 1-3 have been fully considered but they are not persuasive. Please see the rejection and explanation as listed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY TRAN/Primary Examiner, Art Unit 2894